 

EXHIBIT 10.32(iii)

 

GEORGIA-PACIFIC CORPORATION

 

NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN

 

As Amended and Restated November 1, 2002

 

formerly known as

 

GEORGIA-PACIFIC CORPORATION

 

GEORGIA-PACIFIC TISSUE

 

2000 EMPLOYEE STOCK PURCHASE PLAN

 

 



--------------------------------------------------------------------------------

GEORGIA-PACIFIC CORPORATION

NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       

Page

--------------------------------------------------------------------------------

§1.

  

Background and Purpose

  

1

§2.

  

Definitions

  

1

    

2.1.

  

Account

  

1

    

2.2.

  

Authorization

  

1

    

2.3.

  

Board

  

1

    

2.4.

  

Code

  

1

    

2.5.

  

Eligible Employee

  

1

    

2.6.

  

Exercise Date

  

2

    

2.7.

  

Fair Market Value

  

2

    

2.8.

  

Georgia-Pacific

  

2

    

2.9.

  

Offering Period

  

2

    

2.10.

  

Officer

  

2

    

2.11.

  

Option Price

  

2

    

2.12.

  

Participant

  

2

    

2.13.

  

Participating Company

  

2

    

2.14.

  

Plan

  

3

    

2.15.

  

Plan Administrator

  

3

    

2.16.

  

Purchase Period

  

3

    

2.17.

  

Stock

  

3

§3.

  

Offerings

  

3

§4.

  

Participation

  

3

§5.

  

Granting of Options

  

4

    

(a)

  

General Rule

  

4

    

(b)

  

Statutory Limitation

  

4

    

(c)

  

Available Shares of Stock

  

4

§6.

  

Payroll Deductions

  

4

    

(a)

  

Initial Authorization

  

4

    

(b)

  

Subsequent Authorization

  

5

    

(c)

  

Account Credits, General Assets and Taxes

  

6

    

(d)

  

No Cash Payments

  

6

§7.

  

Exercise of Option

  

6

    

(a)

  

General Rule

  

6

    

(c)

  

Automatic Refund

  

6

§8.

  

Delivery

  

6

§9.

  

Voluntary Account Withdrawal

  

7

§10.

  

Termination of Employment

  

7

 

 

i



--------------------------------------------------------------------------------

§11.

  

Retirement or Disability

  

7

§12.

  

Death

  

8

§13.

  

Temporary Layoff and Authorized Leave of Absence

  

9

§14.

  

Hardship Withdrawals From 401(k) Plans

  

9

§15.

  

Administration

  

9

§16.

  

Transferability

  

10

§17.

  

Adjustment

  

10

§18.

  

Securities Registration

  

10

§19.

  

Amendment or Termination

  

10

§20.

  

Notices

  

11

§21.

  

Employment

  

11

§22.

  

Headings, References and Construction

  

11

§23.

  

Shareholder Approval

  

11

 

 

ii



--------------------------------------------------------------------------------

GEORGIA-PACIFIC CORPORATION

NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN

 

§ 1. Background and Purpose

 

Effective November 1, 2002, this Georgia-Pacific Tissue 2000 Employee Stock
Purchase Plan is amended and restated, and renamed the Georgia-Pacific
Corporation Non-Qualified Employee Stock Purchase Plan.

 

The primary purpose of this Plan is to encourage Stock ownership by each
Eligible Employee of a Participating Company by permitting the purchase of Stock
on a discounted basis. The Plan is not qualified or intended to qualify under §
423 of the Code.

 

§ 2. Definitions

 

2.1. Account shall mean the separate bookkeeping account which shall be
established and maintained by the Plan Administrator for each Participant for
each Purchase Period to record the payroll deductions made on his or her behalf
to purchase Stock under this Plan.

 

2.2. Authorization shall mean the participation election and payroll deduction
authorization form which an Eligible Employee shall be required to properly
complete in writing (or in any other form acceptable to the Plan Administrator)
and timely file with the Plan Administrator before the end of an Offering Period
in order to participate in this Plan for the related Purchase Period and which
shall require an Eligible Employee to provide such information and to take such
action as the Plan Administrator in his or her discretion deems necessary or
helpful to the orderly administration of this Plan.

 

2.3. Board shall mean the Board of Directors of Georgia-Pacific.

 

2.4. Code shall mean the Internal Revenue Code of 1986, as amended.

 

2.5. Eligible Employee shall mean each employee of a Participating Company
except:

 

(a) an employee who customarily is employed (within the meaning of Code §
423(b)(4)(B)) 20 hours or less per week by a Participating Company,

 

(b) an employee who customarily is employed (within the meaning of Code §
423(b)(4)(C)) for not more than 5 months in any calendar year by a Participating
Company,

 

1



--------------------------------------------------------------------------------

(c) an employee who would own (immediately after the grant of an option under
this Plan) stock possessing 5% or more of the total combined voting power or
value of all classes of stock of Georgia-Pacific based on the rules set forth in
§ 423(b)(3) and § 424 of the Code, and

 

(d) an employee who is an Officer of a Participating Company.

 

2.6. Exercise Date shall mean for each Purchase Period the last day of such
Purchase Period.

 

2.7. Fair Market Value shall mean, as of any date, the mean between the high and
low sales prices of a share of Stock on that date as reported in the record of
Composite Transactions for New York Stock Exchange listed securities and printed
in The Wall Street Journal or in any successor to The Wall Street Journal or, if
there is no such successor, any similar publication selected by the Plan
Administrator. If the date of determination is not a trading date on the New
York Stock Exchange, Fair Market Value shall be determined using the high and
low sales prices of a share of Stock on the next preceding trading date. The
Fair Market Value shall be rounded to the nearest whole cent (with 0.5 cent
being rounded to the next higher whole cent).

 

2.8. Georgia-Pacific shall mean Georgia-Pacific Corporation, a corporation
incorporated under the laws of the State of Georgia, and any successor to
Georgia-Pacific.

 

2.9. Offering Period shall mean the period beginning on the date determined by
the Plan Administrator from time to time in his or her sole discretion, which
precedes the related Purchase Period and which shall continue for no more than
31 days.

 

2.10. Officer shall mean an employee who is an Officer of a Participating
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

2.11. Option Price shall mean for each Purchase Period the lesser of (i) 90% of
the Fair Market Value for a share of Stock on the first day of such Purchase
Period or (ii) 90% of the Fair Market Value for a share of Stock on the last day
of such Purchase Period.

 

2.12. Participant shall mean for each Purchase Period an Eligible Employee who
has satisfied the requirements set forth in § 4 of this Plan for such Purchase
Period.

 

2.13. Participating Company shall for each Participant, mean an entity in which
Georgia-Pacific has an interest of not less than fifty (50%) and which is (1)
not incorporated under the laws of any state or country, and (2) listed prior to
each Offering

 

-2-



--------------------------------------------------------------------------------

Period by the Plan Administrator on Appendix A to this Plan, whichever employs
such Participant as of such date.

 

2.14. Plan shall mean this Georgia-Pacific Corporation Non-Qualified Employee
Stock Purchase Plan (formerly known as the Georgia-Pacific Tissue 2000 Employee
Stock Purchase Plan), as amended and restated as of November 1, 2002 and as may
be further amended from time to time.

 

2.15. Plan Administrator shall mean the Executive Vice President – Human
Resources of Georgia-Pacific or his or her delegate.

 

2.16. Purchase Period shall mean the 12-month period beginning on the date
determined by the Plan Administrator.

 

2.17. Stock shall mean Georgia-Pacific Corporation Common Stock.

 

§ 3. Offerings

 

Options to purchase shares of Stock shall be offered to Participants in
accordance with this Plan during the Offering Periods, as may be determined by
the Plan Administrator from time to time in his or her sole discretion;
provided, however, there shall be no more than one Offering Period in effect at
any time and no more than one Purchase Period in effect at any time. There shall
be a total of 450,000 shares of Stock available under this Plan. Such shares of
Stock shall be available for purchase from Georgia-Pacific upon the exercise of
such options, and any shares of Stock which are subject to options granted as of
the first day of a Purchase Period but which are not purchased on the related
Exercise Date shall again become available under this Plan.

 

§ 4. Participation

 

Each person who is an Eligible Employee on the first day of an Offering Period
shall satisfy the requirements to be a Participant in this Plan for the related
Purchase Period if

 

(a) he or she properly completes and files an Authorization with the Plan
Administrator on or before the last day of such Offering Period to purchase
shares of Stock, and

 

(b) his or her employment as an Eligible Employee continues throughout the
period which begins on the first day of such Offering Period and ends on the
first day of the related Purchase Period (for this purpose, employment as an
Eligible Employee shall not be treated as interrupted by a transfer directly
between one Participating Company and another Participating Company).

 

-3-



--------------------------------------------------------------------------------

A Participant’s status as such shall terminate for a Purchase Period (for which
he or she has an effective Authorization) at such time as his or her Account has
been withdrawn under § 9, § 10, § 11, § 12 or § 13 or the purchases and
distributions contemplated under § 7 with respect to his or her Account have
been completed, whichever comes first.

 

§ 5. Granting of Options

 

(a) General Rule. Subject to subsections (b) and (c) below, each person who is a
Participant for a Purchase Period automatically shall be granted an option on
the first day of such Purchase Period to purchase at the Option Price a maximum
number of whole shares of Stock determined by dividing $25,000 by the Fair
Market Value of a share of Stock on the first day of such Purchase Period.

 

(b) Statutory Limitation. No option granted under this Plan to any Eligible
Employee shall permit his or her rights to purchase shares of Stock under this
Plan or under any other employee stock purchase plan (within the meaning of §
423 of the Code) or any other shares of Stock under any other employee stock
purchase plans (within the meaning of § 423 of the Code) of Georgia-Pacific and
any of its subsidiaries (within the meaning of § 424(f) of the Code) to accrue
(within the meaning of § 423(b)(8) of the Code) at a rate which exceeds $25,000
of the Fair Market Value of such Stock for any calendar year. Such Fair Market
Value shall be determined as of the first day of the Purchase Period for which
the option is granted.

 

(c) Available Shares of Stock. If the number of shares of Stock available for
purchase for any Purchase Period is insufficient to cover the number of shares
which Participants have elected to purchase through effective Authorizations,
then each Participant’s option to purchase shares of Stock for such Purchase
Period shall be reduced to the number of shares of Stock which the Plan
Administrator shall determine by multiplying the number of shares of Stock for
which such Participant would have been granted an option if sufficient shares
were available by a fraction, the numerator of which shall be the number of
shares of Stock available for options for such Purchase Period and the
denominator of which shall be the total number of shares of Stock for which
options would have been granted to all Participants if sufficient shares were
available.

 

§ 6. Payroll Deductions

 

(a) Initial Authorization. Each Participant’s Authorization shall specify the
specific dollar amount which he or she authorizes the Participating Company to
deduct from his or her compensation each pay period (determined in

 

-4-



--------------------------------------------------------------------------------

accordance with the Participating Company’s standard payroll policies and
practices) during the Purchase Period for which such Authorization is in effect,
provided

 

  (1)   the minimum amount deducted from a Participant’s compensation during
each pay period in a Purchase Period shall not be less than $600 divided by the
number of pay periods in the Purchase Period; and

 

  (2)   the maximum amount deducted from a Participant’s compensation during
each pay period shall not be more than the lesser of (i) $22,500 (90% of the
$25,000 maximum) divided by the number of pay periods in the Purchase Period,
(ii) such lower amount which is set by the Plan Administrator before the
beginning of a Purchase Period, or (iii) such Participant’s net pay after all
other withholdings.

 

(b) Subsequent Authorization. A Participant shall have the right to make one
amendment to an Authorization after the end of an Offering Period to stop the
payroll deductions which he or she previously had authorized for the related
Purchase Period, and such amendment shall be effective with the next possible
payroll period (determined in accordance with the Participating Company’s
payroll practices and policies regarding cut-off dates for payroll changes)
after the Plan Administrator actually receives such amended Authorization.

 

-5-



--------------------------------------------------------------------------------

(c) Account Credits, General Assets and Taxes. All payroll deductions made for a
Participant shall be credited to his or her Account as of the pay day as of
which the deduction is made. All payroll deductions shall be held by the
Participating Company or by the Participating Company’s agent (as determined by
the Plan Administrator) as part of the general assets of the Participating
Company, and each Participant’s right to the payroll deductions credited to his
or her Account shall be those of a general and unsecured creditor. The
Participating Company or the Participating Company’s agent shall have the right
to withhold on payroll deductions to the extent such person deems necessary or
appropriate to satisfy applicable tax laws.

 

(d) No Cash Payments. Except as provided for in § 11 and § 12, a Participant (or
beneficiary) may not make any contribution to his or her Account except through
payroll deductions made in accordance with this § 6.

 

§ 7. Exercise of Option

 

(a) General Rule. Unless a Participant files an amended Authorization under § 9
on or before the Exercise Date for a Purchase Period, his or her option shall be
exercised automatically on such Exercise Date for the purchase of as many whole
shares of Stock subject to such option as the balance credited to his or her
Account as of that date will purchase at the Option Price for such shares of
Stock, provided that he or she is an Eligible Employee on such Exercise Date.

 

(b) Automatic Refund. If a Participant’s Account has a remaining balance after
his or her option has been exercised as of an Exercise Date under this § 7, such
balance automatically shall be refunded to the Participant in cash (without
interest) as soon as practicable following such Exercise Date.

 

§ 8. Delivery

 

The shares of Stock purchased upon the exercise of an option under this Plan
shall be held in a book entry account for the Participant by a broker-dealer
designated by the Plan Administrator or, at the Participant’s direction and
expense, a stock certificate representing all such shares of Stock shall be
delivered to the Participant (or any person who makes a claim through a
Participant) and shall be registered in his or her name; provided, however,
neither the Participating Company nor Georgia-Pacific shall have any obligation
to deliver a certificate to a Participant which represents a fractional share of
Stock. No Participant (or any person who makes a claim through a Participant)
shall have any interest in any shares of Stock subject to an option until such
option has been exercised and the related shares of Stock actually have been
delivered to such person or have been transferred to an account for such person
at a broker-dealer designated by the Plan Administrator. The Plan Administrator
shall have

 

-6-



--------------------------------------------------------------------------------

the discretion to satisfy Georgia-Pacific’s obligations hereunder with newly
issued shares or shares previously issued and outstanding that have been
repurchased by Georgia-Pacific.

 

§ 9. Voluntary Account Withdrawal

 

A Participant may elect to withdraw the entire balance credited to his or her
Account for a Purchase Period by completing and filing an amended Authorization
with the Plan Administrator before the Exercise Date for such period. If a
Participant makes such a withdrawal election, no further payroll deductions
shall be made on his or her behalf and such balance shall be paid to him or her
in cash (without interest) at the next possible payroll period (determined in
accordance with the Participating Company’s payroll practices and policies
regarding cut-off dates for payroll changes).

 

§ 10. Termination of Employment

 

(a) Except as otherwise provided in § 10(b) below, if a Participant’s employment
as an Eligible Employee terminates on or before the Exercise Date for a Purchase
Period for any reason whatsoever, his or her Account shall (subject to § 11 and
§ 12) be distributed as if he or she had elected to withdraw his or her Account
in cash under § 9 immediately before the date his or her employment had so
terminated. However, if a Participant is transferred directly between one
Participating Company and another Participating Company while he or she has an
Authorization in effect, his or her employment shall not be treated as
terminated merely by reason of such transfer and any such Authorization shall
(subject to all the terms and conditions of this Plan) remain in effect after
such transfer for the remainder of the Purchase Period.

 

(b) Notwithstanding § 10(a), if a Participant terminates employment as an
Eligible Employee within 90 days prior to the Exercise Date for a Purchase
Period, and the Plan Administrator determines in his or her sole discretion that
such termination is the result of a divestiture, closure or similar corporate
reorganization with respect to all or a part of the assets or business of the
Participating Company, subject to § 9, such Participant’s option shall be
exercised automatically on the Exercise Date for the purchase of as many whole
shares of Stock subject to such option as the balance credited to the
Participant’s Account as of the date of termination will purchase at the Option
Price for such shares of Stock

 

§ 11. Retirement or Disability

 

If a Participant retires or becomes disabled within three months before the
Exercise Date for a Purchase Period, he or she may elect prior to such Exercise
Date to (i) make a cash lump sum payment to his or her Account in an amount
equal to the unpaid balance under his or her Authorization as then in effect for
such Purchase Period, (ii) purchase at the end of the Purchase Period the number
of whole shares of Stock as the balance credited to the Participant’s Account as
of that date will purchase

 

-7-



--------------------------------------------------------------------------------

at the Option Price for such shares of Stock, or (iii) withdraw the entire
balance credited to his or her Account for such Purchase Period in accordance
with § 9. In the event a Participant elects to make a cash lump sum payment to
his or her Account, his or her option shall be exercised automatically on the
Exercise Date for such Purchase Period for the purchase of as many whole shares
of Stock as the balance credited to his or her Account as of that date will
purchase at the Option Price for such shares of Stock as if he or she is an
Eligible Employee on such Exercise Date. In the event a Participant fails to
make a timely election under this § 11, his or her Account shall be distributed
as if he or she had elected to withdraw the entire balance credited to his or
her Account in cash under § 9 immediately before the date he or she retired.

 

For purposes of this § 11, “retire” or “retirement” shall mean a Participant’s
voluntary or involuntary termination with the Participating Company and all of
its affiliates (within the meaning of Code § 1563(a), except that for such
affiliate determination, the phrase “at least 50%” shall be substituted for “at
least 80%” in Code § § 1563(a)(1) and (a)(2)(A)) at a time when he or she has
attained at least age 65 or attained at least age 55 and accrued 5 years of
service for vesting purposes under the employer-sponsored qualified benefit
plans covering him or her, provided that termination for “cause” as determined
by the Participating Company shall not be considered retirement under this Plan.

 

For purposes of this § 11, a Participant’s date of “disability” shall be the
last day of his or her short-term medical leave period under the Participating
Company’s policy providing paid medical leave for salaried employees who are
medically unable to work because of injury or illness (or the last day of a
period determined as if the Participant were a salaried employee entitled to
such short-term medical leave), and a Participant shall be deemed “disabled” at
such time only if the Participant would be “totally disabled” pursuant to the
standards set forth in the Georgia-Pacific Corporation Salaried Long-Term
Disability Plan whether or not he or she is covered under that plan.

 

§ 12. Death

 

If a Participant’s employment terminates due to his or her death before the
Exercise Date for a Purchase Period, his or her beneficiary may elect before the
Exercise Date to (i) make a cash lump sum payment to the Participant’s Account
in an amount equal to the unpaid balance under the Participant’s Authorization
as then in effect for such Purchase Period, (ii) purchase at the end of the
Purchase Period the number of whole shares of Stock as the balance credited to
the Participant’s Account as of that date will purchase at the Option Price for
such shares of Stock, or (iii) withdraw the entire balance credited to the
Participant’s Account for such Purchase Period in accordance with § 9. In the
event a Participant’s beneficiary elects to make a cash lump sum payment to the
Participant’s Account, the Participant’s option shall be exercised automatically
on the Exercise Date for such Purchase Period for the purchase of as many whole
shares of Stock as the balance credited to his or her Account as of that date
will purchase at the Option Price for such shares of Stock as if the Participant

 

-8-



--------------------------------------------------------------------------------

is an Eligible Employee on such Exercise Date. In the event a beneficiary fails
to make a timely election under this § 12, the Participant’s Account shall be
distributed as if the Participant had elected to withdraw his or her Account in
cash under § 9 immediately before the date he or she died.

 

§ 13. Temporary Layoff and Authorized Leave of Absence

 

Any amounts being deducted from a Participant’s compensation under his or her
Authorization for a Purchase Period shall be suspended during a period of
temporary layoff or authorized leave of absence without pay. If the Participant
returns to active service prior to the last payroll period in the Purchase
Period, his or her payroll deductions shall be commenced or resumed. The
Participant’s option shall be exercised automatically on the Exercise Date for
such Purchase Period for the purchase of as many whole shares of Stock as the
balance credited to his or her Account as of that date will purchase at the
Option Price for such shares of Stock provided he or she is an Eligible Employee
on such Exercise Date.

 

For purposes of this Plan, a Participant on a temporary layoff or authorized
leave of absence shall be deemed to be terminated from his or her employment
with the Participating Company if such layoff or leave exceeds a period of 90
consecutive days (unless the Participant’s right to reemployment is guaranteed
either by statute or by contract). At the end of such 90 day period, such
Participant shall have his or her Account distributed as if he or she had
elected to withdraw his or her Account in cash under § 9 immediately before the
date his or her employment had so terminated.

 

§ 14. Hardship Withdrawals From 401(k) Plans

 

If a Participant receives a hardship withdrawal pursuant to the provisions of a
qualified retirement plan subject to Code § 401(k), any amounts being deducted
from such Participant’s compensation under his or her Authorization shall be
suspended for a period of six consecutive months following such withdrawal. If
such suspension is in effect on the last day of an Offering Period, any
Authorization filed by an Eligible Employee during such Offering Period shall be
null and void and of no effect.

 

§ 15. Administration

 

The Plan Administrator shall be responsible for the administration of this Plan
and shall have the power to interpret this Plan and to take such other action as
the Plan Administrator deems necessary or equitable under the circumstances. The
Plan Administrator also shall have the power to delegate the duty to perform
such administrative functions as the Plan Administrator deems appropriate under
the circumstances. Any person to whom the duty to perform an administrative
function is delegated shall act on behalf of the Plan Administrator for such
function. Any action or inaction by or on behalf of the Plan Administrator under
this Plan shall be final and binding on each Eligible Employee, each Participant
and on each other person who

 

-9-



--------------------------------------------------------------------------------

makes a claim under this Plan based on the rights, if any, of any such Eligible
Employee or Participant under this Plan.

 

§ 16. Transferability

 

Neither the balance credited to a Participant’s Account nor any rights to the
exercise of an option or to receive shares of Stock under this Plan may be
assigned, encumbered, alienated, transferred, pledged, or otherwise disposed of
in any way by a Participant during his or her lifetime or by any other person
during his or her lifetime, and any attempt to do so shall be without effect;
provided, however, that the Plan Administrator in its absolute discretion may
treat any such action as an election by a Participant to withdraw the balance
credited to his or her Account in accordance with § 9.

 

§ 17. Adjustment

 

The number of shares of Stock covered by outstanding options granted pursuant to
this Plan and the related Option Price and the number of shares of Stock
available under this Plan automatically shall be adjusted by the Plan
Administrator in a manner to fully and fairly reflect any change in the
capitalization of Georgia-Pacific, including, but not limited to, such changes
as dividends paid in the form of Stock or Stock splits. Furthermore, the Plan
Administrator automatically shall adjust (in a manner which satisfies the
requirements of § 424(a) of the Code) the number of shares of Stock available
under this Plan and the number of shares of Stock covered by options granted
under this Plan and the related Option Prices in the event of any corporate
transaction described in § 424(a) of the Code. An adjustment made under this §
17 by the Plan Administrator shall be conclusive and binding on all affected
persons.

 

§ 18. Securities Registration

 

If Georgia-Pacific shall deem it necessary to register under the Securities Act
of 1933, as amended, or any other applicable statutes, any shares of Stock with
respect to which an option shall have been exercised under this Plan or to
qualify any such shares of Stock for an exemption from any such statutes,
Georgia-Pacific shall take such action at its own expense before delivery of any
certificate representing such shares of Stock. If shares of Stock are listed on
any national stock exchange at the time an option to purchase shares of Stock is
exercised under this Plan, Georgia-Pacific whenever required shall register
shares of Stock for which such option is exercised under the Securities Exchange
Act of 1934, as amended, and shall make prompt application for the listing on
such national stock exchange of such shares, all at the expense of
Georgia-Pacific.

 

§ 19. Amendment or Termination

 

-10-



--------------------------------------------------------------------------------

 

This Plan may be amended by the Plan Administrator from time to time to the
extent that the Plan Administrator deems necessary or appropriate. The Plan
Administrator also may terminate this Plan or any offering made under this Plan
at any time; provided, however, the Plan Administrator shall not have the right
to modify, cancel, or amend any option outstanding after the beginning of a
Purchase Period unless (1) each Participant consents in writing to such
modification, amendment or cancellation, (2) such modification only accelerates
the Exercise Date for the related Purchase Period, or (3) the Plan Administrator
acting in good faith deems that such action is required under applicable law.

 

§ 20. Notices

 

All Authorizations and other communications from a Participant to the Plan
Administrator under, or in connection with, this Plan shall be deemed to have
been filed with the Plan Administrator when actually received in the form
specified by the Plan Administrator at the location, or by the person,
designated by the Plan Administrator for the receipt of such Authorizations and
communications.

 

§ 21. Employment

 

No offer under this Plan shall constitute an offer of employment, and no
acceptance of an offer under this Plan shall constitute an employment agreement.
Any such offer or acceptance shall have no bearing whatsoever on the employment
relationship between any Eligible Employee and the Participating Company,
Georgia-Pacific or any subsidiary of Georgia-Pacific. Finally, no Eligible
Employee shall be induced to participate in this Plan by the expectation of
employment or continued employment.

 

§ 22. Headings, References and Construction

 

The headings to sections in this Plan have been included for convenience of
reference only. Except as otherwise expressly indicated, all references to
sections (§) in this Plan shall be to sections (§) of this Plan. This Plan shall
be interpreted and construed in accordance with the laws of the State of
Georgia.

 

§ 23. Shareholder Approval

 

The Plan is subject to the approval by the holders of the majority of the
outstanding shares of Stock within 12 months before or after (1) the original
date of adoption of the Plan by the Board, and (2) the amendment and restatement
of the Plan effective as of November 1, 2002. The Plan shall be null and void
and of no effect if the foregoing conditions are not fulfilled.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan Administrator has executed this Plan as of this
26th day of November, 2002.

 

/a/ Patricia A. Barnard

--------------------------------------------------------------------------------

Patricia A. Barnard

Executive Vice-President—Human Resources

 

 

-12-



--------------------------------------------------------------------------------

APPENDIX A

 

PARTICIPATING COMPANY

 

Color-Box, LLC

 

-13-